 
 
I 
108th CONGRESS
2d Session
H. R. 4925 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Burns (for himself, Mr. Norwood, Mr. Scott of Georgia, Mr. Bishop of Georgia, Mr. Rogers of Alabama, Mr. Duncan, Mr. Bonner, Mr. Pickering, Mr. Barrett of South Carolina, Mr. Marshall, Mr. Kingston, and Ms. Majette) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require a study and report regarding the construction and designation of a new Interstate from Augusta, Georgia to Natchez, Mississippi. 
 
 
1.Short titleThis Act may be cited as the 14th/14 Amendment Interstate Highway Initiation Act. 
2.Congressional FindingCongress finds the following: 
(1)The 11-State region in the Southeast that has been known historically as the Southern Black Belt is in need of the same regional economic development plans in 2004 as those modeled by the Appalachian Regional Commission in 1965. 
(2)The Southern Black Belt has an African-American population that is double the national average, due to historic population concentrations dating to the pre-emancipation period. It was largely with the protection and economic advancement of the residents of this region in mind that Congress passed and the states ratified the 14th Amendment to the U.S. Constitution in 1868, guaranteeing equal rights to all persons in the United States, including those formerly held in involuntary servitude. 
(3)This region and its residents, particularly the descendents of freed slaves, suffer from high unemployment, low incomes, low education levels, poor health, and high infant mortality. Congress recognizes the studies, findings, and recommendations on these problems of the Southern Black Belt by the University of Georgia, Tuskegee Institute, North Carolina State University, and the University of Kentucky. 
(4) Disparity in transportation infrastructure investment has been a key contributing factor to the persistent poverty and social ills of this region. The lack of adequate east-west Interstate highway access has provided a significant impediment to travel throughout the region, served as a severe obstacle to the attraction of industry and jobs, and has been a detriment to public health and transportation safety. 
(5) Congress hereby resolves that a new Interstate Highway designated United States Interstate Route 14 should be built through the heart of the Southern Black Belt, linking Augusta, Georgia to Natchez, Mississippi, following a route generally defined through Macon and Columbus, Georgia; Montgomery, Alabama; and Laurel and Natchez, Mississippi. 
(6)In light of the promise of economic parity made by the nation to this region in the 14th Amendment, this new interstate highway should be named the 14th Amendment Highway. 
3.Study and reportNot later than December 31, 2004, the Secretary of Transportation shall study and report to the appropriate committees of Congress regarding the steps and estimated funding necessary to designate and construct a new interstate route (Interstate Route I–14) for the 14th Amendment Highway, from Augusta, Georgia to Natchez, Mississippi (formerly designated the Fall Line Freeway within the State of Georgia).   
 
